Citation Nr: 0122684	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  00-02 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to recognition of the appellant 
as the helpless child of the veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty for over twenty years 
between December 1939 and March 1963.  He died in November 
1996.  The appellant is the son of the deceased veteran.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the above claim.

In June 2001, a hearing was held before the undersigned Board 
member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2001).  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2000)


FINDINGS OF FACT

1.  The Board denied entitlement to recognition of the 
appellant as the helpless child of the veteran in March 1997.  
The appellant's motion for reconsideration of this decision 
was denied in January 1998.

2.  Evidence has not been presented or secured since the 
March 1997 Board decision which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The March 1997 Board decision denying entitlement to 
recognition of the appellant as the helpless child of the 
veteran is final.  38 U.S.C.A. § 7103(a) (West Supp. 2001); 
38 C.F.R. § 20.1100 (2000).

2.  Evidence received since the March 1997 Board decision 
denying entitlement to recognition of the appellant as the 
helpless child of the veteran is not new and material 
evidence, and the appellant's claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's son, the appellant in this case, was born on 
July [redacted], 1947, and turned 18 years old on July [redacted], 
1965.  The veteran died in November 1996.  He was service connected at 
the time of his death. 

In April 1993, the appellant submitted a claim for 
entitlement to recognition as the helpless child of the 
veteran.  He provided a transcript from 1953 showing that he 
received mostly C's and F's as grades in elementary school.  
A statement on the transcript indicates that he had very bad 
eyesight, just 35 percent vision in one eye and blind in the 
other.  He was awarded a high school diploma in May 1967.  In 
a December 1969 letter, a surgeon from the Department of the 
Army reported that the appellant was disqualified under 
medical fitness standards for enlistment into the Armed 
Forces.  In July 1988, the appellant applied for a Uniformed 
Services Identification and Privileges Card.

The appellant also provided medical evidence in April 1993, 
including an April 1975 statement from Henry C. Smith, M.D. 
and a July 1979 statement from D.E. Wilson, M.D.  Dr. Smith 
indicated that he had treated the appellant for the previous 
ten years.  He stated that the appellant had cerebral palsy, 
nystagmus of both eyes which was more or less continuous, was 
somewhat unsteady on his feet, and had some mental 
deficiency.  Dr. Smith also stated that to his knowledge, the 
appellant did not take drugs, and that someone who did not 
know and talk with the appellant might feel that he had been 
taking drugs because of his unusual condition.

In the July 1979 statement, D.E. Wilson, M.D., indicated that 
he treated the appellant for a low back strain in 1976.  The 
appellant was reportedly working for a soft drink company in 
1976.  Subsequently, he worked at a hospital bookkeeping 
department, but was apparently unable to do this effectively 
because of an irritable low back.  The appellant gave a 
history of having some degree of cerebral palsy as a child, 
and it had been noted in the past that he had continued to 
have some degree of incoordination.  He did not have 
seizures.  On examination, he seemed to walk in a somewhat 
stooped position.  He had a nystagmus, which was not too 
marked.  He appeared to have reasonably good coordination of 
his hands and feet.  Deep tendon reflexes were extremely 
hyperactive.  Stretch reflexes were noted at both ankles, 
confirming mild cerebral palsy, probably of the mixed type, 
but with some spasticity.  The appellant demonstrated some 
generalized limitation of motion in all directions of the low 
back, with tenderness over the lumbosacral joint.  There was 
no definite muscle spasm, but there was tenderness at both 
sciatic notches.  Sensation in the lower extremities was 
normal.  There were some degenerative changes of some 
vertebrae, representing old compression fractures.  These 
identical changes had been noted in 1976.  The impression was 
that the appellant continued to have disability from a 
chronic low back strain, complicated by degenerative and old 
traumatic changes.  Additionally, there was mild cerebral 
palsy, apparently of a mixed type.  Dr. Wilson opined that 
the appellant was not physically capable of carrying out any 
significant degree of heavy exertional type of work activity.

In July 1993, the RO denied entitlement to recognition of the 
appellant as the helpless child of the veteran.  The 
appellant appealed the RO's decision to the Board.  In 
December 1993, he submitted copies of excerpts from medical 
texts which discussed the definition and etiology of cerebral 
palsy.

A January 1994 record from the Social Security Administration 
(SSA) shows that the appellant worked at least forty quarters 
on his record.  He had been eligible for SSA disability 
benefits since January 1971.  These benefits were stopped for 
a while due to his working, but started again in May 1979.  

The appellant testified at a personal hearing at the RO in 
January 1994.  He stated he was incapable of self support 
prior to the age of 18, and that he was diagnosed as having 
cerebral palsy in 1975 and 1979.  He further stated that 
cerebral palsy was a birth defect and that he had some brain 
damage, bad eyes, and was partially deaf because of this 
condition.  After high school, he was denied enlistment in 
the military, but received vocational training and earned a 
Certificate of Completion in Small Engine Repair in 1968.  He 
found employment, but only for short periods of time.  He did 
construction and janitorial work, dug ditches, and mowed 
grass.  His longest job lasted for two years.  He terminated 
one of his jobs because his father-in-law was ill, and he 
went back east.  He last worked in 1978 cleaning up a shop 
and washing heavy equipment.  He stated that the company 
wanted him to paint, but he was unable to do so because of 
his condition.  This had been a full-time job, and he had 
worked there only for two months. 

In a statement dated in March 1994, the appellant asserted 
that he was born with cerebral palsy, and that this was a 
birth defect which had limited his ability to comprehend and 
understand many of the everyday actions that surround him in 
life. He acknowledged earning a high school diploma, but 
indicated that he did not learn skills that would allow him 
to pursue employment, expect advancement, and obtain his 
life's goals.  His high school education, he said, allowed 
him to work as a maintenance man, performing menial tasks.  
He often asked himself why others were promoted and he was 
not.  He stated that cerebral palsy prevented him from living 
a normal lifestyle, including having a good job, education, 
and family life, and achieving his life's goals.  He 
reportedly had a low salary when he worked, and some of the 
better years were when he was in a special program that 
provided him a job through funding provided by federal or 
state agencies.  

Along with this statement, the appellant submitted a document 
purportedly showing his earnings from 1965 to 1980.  It is 
indicated that he earned anywhere from nothing, in 1979, to 
$5067.81 in 1977.

In January 1995, Michael W. Geiger, O.D. indicated that the 
appellant had a history of trauma to the left eye from a car 
accident at age two.  There was also a horizontal nystagmus 
in each eye.  Dr. Geiger stated that the appellant did not 
have a significant amount of usable vision in the left eye 
due to the early age of the trauma.  His vision, with 
correction, was 20/50 for the right eye.

The appellant also attempted to obtain medical records, 
through the National Personnel Records Center (NPRC), of 
treatment he may have undergone at two military installations 
between 1964 and 1967.  The search results were negative.

Based upon the foregoing evidence, the Board denied 
entitlement to recognition of the appellant as the helpless 
child of the veteran in March 1997.  The appellant's motion 
for reconsideration of the Board's decision was denied in 
January 1998.  The appellant sought to reopen this claim in 
June 1999.

Evidence added to the claims file since March 1997 includes 
copies of the appellant's birth certificate, the December 
1969 letter from the Department of the Army, the appellant's 
July 1988 Application for a Uniformed Services Identification 
and Privileges Card, the April 1975 statement from Henry C. 
Smith, M.D., the July 1979 statement from D.E. Wilson, M.D., 
a November 1993 letter from the NPRC showing that the 
appellant's treatment records were unavailable, and the 
document showing the appellant's earnings from 1965 to 1980.   

The appellant also provided a document titled "Remarks - 
Financial" showing that the veteran incurred medical costs 
in 1949 for treatment of the appellant.  Efforts to obtain 
records of this treatment were unsuccessful.  The National 
Archives and Records Administration (NARA) reported that all 
records dated prior to 1954 had been destroyed in accordance 
with instructions at that time.

In 1997 and 1999, the appellant provided seven lay 
statements, including from the principal of his high school, 
the superintendent of schools, a coach and administrator in 
the public schools, his sister, and a friend.  These 
individuals reported that they knew the appellant when he was 
a child and that he had extremely poor eyesight and cerebral 
palsy and was severely handicapped physically and 
psychologically.   

Private treatment records from Kirit C. Shah, M.D. dated in 
May 1999 showed that the appellant was diagnosed as having 
chronic psychosis, nystagmus, and chronic visual loss from 
childhood.  He also had a history of cognitive impairment and 
childhood onset of gait difficulty.

Larry G. Goss, M.D. reported in June 1999 that the 
appellant's current medical condition was compatible with a 
diagnosis of cerebral palsy since infancy.
 
In June 1999, Victor Dan Kearns, a social worker, reported 
that the appellant had been a client of the Jim Taliaferro 
Mental Health Center since 1989 and was diagnosed as having a 
psychotic disorder.  He also noted that the appellant was 
born with cerebral palsy, was blind in his left eye due to an 
accident when he was two years old, and had poor hearing 
requiring hearing aids.  It was only with medication, 
treatment, case management, and individual therapy that the 
appellant was able to function in the community.

In February 2000, the appellant provided additional articles 
and medical texts about cerebral palsy.  The Selective 
Service System also reported in February 2000 that it had no 
records which provided the specific reason that the appellant 
was found conditionally acceptable for service.  He was 
characterized as 1A, available for military service in 
November 1965, and as 4F, not qualified for military service, 
in June 1966.  

The appellant offered numerous statements on appeal, 
including at a hearing before the Board in June 2001.  He 
stated that he was totally incapacitated for self support 
prior to being 18 years old due to cerebral palsy and visual, 
comprehension, and hearing problems.  He was supposed to 
graduate from high school in 1965, but did not graduate until 
1967.  There were no medical records available from his 
youth.  All of his records, including from Dr. Smith and the 
Selective Service, had been destroyed.  Drs. Wilson and 
Langus were deceased.  The appellant stated that after high 
school he worked sporadically with the assistance of a 
federal or state program for the handicapped.  It was the 
appellant's argument that he had submitted new and material 
evidence, including records for the Selective Service, 
sufficient to reopen his claim.


II.  Legal analysis

A.  Duty to assist

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  This new law also contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist and does not require an automatic remand 
of a claim that was previously adjudicated by the Board or 
the RO and had become final.  This is true because, as it 
pertains to the duty to assist provisions, the new law 
specifically provides that "[n]othing in this section shall 
be construed to required the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured . . . ."  38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

VA has fulfilled the notice and duty to assist requirements 
as it pertains to this particular case.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  For instance, the appellant was notified of 
the information necessary to substantiate his claim, 
including the requirements to establish recognition as the 
helpless child of the veteran, by means of the discussions in 
the June and August 1999 rating decisions, January 2000 
statement of the case, and August 2000 supplemental statement 
of the case.  He was also told that he needed to submit new 
and material evidence in support of his claim at the time of 
his hearing in June 2001, and presented argument on this 
issue.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 
66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(a)-(b)).  VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed. 

The RO obtained the appellant's private treatment records, 
and there is nothing that would suggest the existence of 
unobtained evidence that might provide information that could 
serve to reopen the finally denied claim.  See Graves v. 
Brown, 6 Vet. App. 166, 171 (1994); see also 38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45620, 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The appellant has not reported receiving any VA 
treatment, and testified that no additional private treatment 
records dated prior to his 18th birthday were available.  
Efforts to obtain records from the NPRC and NARA met with 
negative replies.  It is reasonably certain that any such 
records were destroyed and do not exist.  The RO did not 
obtain the appellant's SSA records; however, he was awarded 
SSA benefits in 1971, subsequent to his 18th birthday.  Any 
additional records showing treatment subsequent to 1965 would 
not aid in substantiating the claim. 

The appellant has not been afforded a VA examination; 
however, as he has not submitted new and material evidence to 
reopen this claim, and in the absence of any evidence showing 
that he was incapable of self-support before the age of 18, 
such an examination is not warranted.  See 38 U.S.C.A. 
§ 5103A(f) (West Supp. 2001).  The Secretary is not required 
to provide assistance if no reasonable possibility exists 
that such assistance would aid in substantiating a claim.  
See 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001).

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  



B.  Application of the law to the facts

An eligible child of a veteran may be entitled to dependency 
and indemnity compensation (DIC) in the event of a veteran's 
service-connected death or death while rated 100 percent 
disabled, or death pension when the veteran was entitled to 
receive compensation at the time of his death and the child 
is not in the custody of a surviving spouse eligible for 
pension.  38 U.S.C.A. §§ 1310, 1318, 1542 (West 1991 & Supp. 
2001).  Both DIC and death pension require a specific 
relationship with the veteran in order to be eligible to make 
a claim for benefits.  The appellant in this case is claiming 
benefits on the basis of his status as a child of the 
veteran.  Although the appellant is certainly the son of the 
veteran, that is not dispositive of whether he is eligible to 
claim benefits.

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 1991); 38 C.F.R. 
§§ 3.57(a)(1), 3.356 (2000).  

The appellant in this case has limited his claim to his 
contention that he became permanently incapable of self-
support before the age of 18, which, if supported by the 
evidence, would render him a child of the veteran for VA 
purposes under 38 U.S.C.A. § 101(4)(a)(ii).  

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§ 3.356 are for consideration.  Principal factors for 
consideration are: 

(1)	  The fact that a claimant is earning his or 
her own support is prima facie evidence that he 
or she is not incapable of self-support.  
Incapacity for self-support will not be 
considered to exist when the child by his or 
her own efforts is provided with sufficient 
income for his or her reasonable support. 

(2)	  A child shown by proper evidence to have 
been permanently incapable of self-support 
prior to the date of attaining the age of 18 
years, may be so held at a later date even 
though there may have been a short intervening 
period or periods when his or her condition was 
such that he or she was employed, provided the 
cause of incapacity is the same as that upon 
which the original determination was made and 
there were no intervening diseases 
or injuries that could be considered as major 
factors. Employment which was only casual, 
intermittent, tryout, unsuccessful, or 
terminated after a short period by reason of 
disability, should not be considered as 
rebutting permanent incapability of self-
support otherwise established. 

(3)  	It should be borne in mind that employment 
of a child prior or subsequent to the 
delimiting age may or may not be a normal 
situation, depending on the educational 
progress of the child, the economic situation 
of the family, indulgent attitude of parents, 
and the like.  In those cases where the extent 
and nature of disability raises some doubt as 
to whether they would render the average person 
incapable of self-support, factors other than 
employment are for consideration.  In such 
cases there should be considered whether the 
daily activities of the child in the home and 
community are equivalent to the activities of 
employment of any nature within the physical or 
mental capacity of the child which would 
provide sufficient income for reasonable 
support. Lack of employment of the child either 
prior to the delimiting age or thereafter 
should not be considered as a major factor in 
the determination to be made, unless it is 
shown that it was due to physical or mental 
defect and not to mere disinclination to work 
or indulgence of relatives or friends. 

4)  The capacity of a child for self-support is 
not determinable upon employment afforded 
solely upon sympathetic or charitable 
considerations and which involved no actual or 
substantial rendition of services.

The United States Court of Appeals for Veterans Claims 
(formerly the U.S. Court of Veterans Appeals) (Court) has 
held that in cases such as this, the "focus of analysis must 
be on the claimant's condition at the time of his or her 
eighteenth birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 
(1993).  In other words, for purposes of initially 
establishing helpless child status, the claimant's condition  
subsequent to his or her eighteenth birthday is not for 
consideration.  However, if a finding is made that a claimant 
was permanently incapable of self-support as of his or her 
eighteenth birthday, then evidence of the claimant's 
subsequent condition becomes relevant for the second step of 
the analysis, that is, whether there is improvement 
sufficient to render the claimant capable of self-support.  
Id.  If the claimant is shown to be capable of self-support 
at eighteen, VA is required to proceed no further.  Id.

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West Supp. 
2001); 38 C.F.R. § 20.1100 (2000).  Here, the Board denied 
entitlement to recognition of the appellant as the helpless 
child of the veteran, and his motion for reconsideration of 
this decision was denied in January 1998.  When a claim is 
disallowed by the Board, the claim may not be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7104(b) (West 1991).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

As noted above, the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  The appellant's claim 
was received in June 1999 and therefore the amendment is not 
applicable to his claim.

Although the RO denied entitlement to recognition of the 
appellant as the helpless child of the veteran in June 1999 
without formal discussion of whether new and material 
evidence had been submitted to reopen a previously denied and 
final claim, the Board has jurisdiction to consider the issue 
of whether new and material evidence has been submitted 
because that issue is part of the same "matter" of whether 
the appellant is entitled to this benefit.  Bernard v. Brown, 
4 Vet. App. 384, 391 (1993) (interpreting the provision 
contained in 38 U.S.C.A. § 7104(a) that the Board has 
jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for benefits, the 
question of whether there is new and material evidence to 
reopen the claim is implicated where there is a prior final 
decision regarding that claim.  Id. at 392.  Although these 
are two separate questions, they are components of a single 
claim.  Id.  Thus, the issue on appeal has been 
recharacterized on page one of this decision.  See also 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (Board has a legal 
duty to consider the requirement of whether new and material 
evidence has been submitted regardless of the RO's actions); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The issue of whether new and material 
evidence had been submitted to reopen the claim was discussed 
at the time of the appellant's hearing in June 2001, and the 
appellant's representative presented argument on this issue 
at that hearing.  Accordingly, the Board's consideration of 
this issue does not prejudice the appellant.

The evidence received subsequent to March 1997 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  In March 1997, the evidence of 
record did not establish that the appellant became incapable 
of self-support prior to his 18th birthday.  Therefore, the 
issue at hand in this case is whether appellant has submitted 
new and material evidence showing that he became incapable of 
self-support prior to his 18th birthday, and if so, whether 
there has been improvement sufficient to render him capable 
of self-support.

New and material evidence has not been received.  The copies 
of the appellant's birth certificate, December 1969 letter 
from the Department of the Army, July 1988 Application for a 
Uniformed Services Identification and Privileges Card, April 
1975 statement from Henry C. Smith, M.D., July 1979 statement 
from D.E. Wilson, M.D., November 1993 letter from the NPRC 
showing that the appellant's treatment records were 
unavailable, and document showing the appellant's earnings 
from 1965 to 1980 were before the Board in 1997.  
Accordingly, this evidence is not new.   

Also, the appellant's lay statements are not new.  The 
statements presented by the appellant with respect to his 
alleged incapacity prior to age 18 are essentially the same 
accounts that were before the Board in 1997.  Thus, this 
evidence is cumulative and not new.  See Paller v. Principi, 
3 Vet. App. 535, 538 (1992) (distinguishing corroborative 
evidence from cumulative evidence).  

The evidence from the Selective Service System showing that 
the appellant was characterized as not qualified for military 
service in June 1966 is cumulative and not new.  Evidence 
establishing that the appellant was disqualified under 
medical fitness standards for enlistment into the Armed 
Forces following his 18th birthday was already of record in 
March 1997.

The rest of the evidence is new because it was not in the 
claims file at the time of the March 1997 adjudication of the 
appellant's claim.  None of the new evidence is material.

The seven lay statements presented by those that knew the 
appellant during his childhood, with respect to his alleged 
incapacity prior to age 18, are not competent as these 
individuals lack medical expertise and are not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, these statements are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

The medical evidence is not material because it describes the 
appellant's disability status subsequent to his turning 18 in 
1965.  The complaints and history presented in these 
additional reports are essentially no different from those 
noted previously.  As noted above, in assessing the 
appellant's eligibility to attain the status of a "child", 
the focus of analysis must be on the appellant's condition at 
the time of his eighteenth birthday.  See Dobson v. Brown, 4 
Vet. App. 443, 445 (1993).  His disability picture subsequent 
to his 18th birthday is not relevant.  No physician rendered 
any kind of medical opinion to the effect that the appellant 
became permanently incapable of self-support before the age 
of 18.  Therefore, while the appellant's disabilities may 
have existed prior to his 18th birthday, no physician has 
indicated that they were of such severity to render him 
permanently incapable of self-support prior to age 18.

The document titled "Remarks - Financial" showing that the 
veteran incurred medical costs in 1949 for treatment of the 
appellant is also not material because it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  While this document does 
show that the appellant required medical treatment as a 
child, it does not establish that he was so limited as to be 
permanently incapable of self-support.   

Finally, the articles and medical texts about cerebral palsy 
are not material because they are general in nature and do 
not apply to the particular facts of this case.  These 
documents do not establish that the appellant was incapable 
of self-support prior to age 18.  Moreover, similar documents 
were of record in 1997. 

New and material evidence has not been submitted to reopen 
the claim of entitlement to recognition of the appellant as 
the helpless child of the veteran, and the March 1997 Board 
decision remains final.  38 U.S.C.A. §§ 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).  As the evidence received since 
March 1997 does not demonstrate that the appellant was 
incapable of self-support by reason of mental or physical 
defect at the time of attaining the age of 18 years, the 
Board need not consider its relevance to the severity of the 
appellant's conditions following his eighteenth birthday. 


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to recognition of the appellant as the 
helpless child of the veteran is not reopened, and the appeal 
is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeal

 



